         THE FOLLOWING ORDER
         IS APPROVED AND ENTERED
         AS THE ORDER OF THIS COURT:

         DATED: November 12, 2019
                                                                 Brett H. Ludwig
                                                                 United States Bankruptcy Judge

                                            United States Bankruptcy Court
                                         517 East Wisconsin Avenue, Room 126
                                              Milwaukee, WI 53202-4581

In re:   STEPHANIE Y. BURGESS                                    CHAPTER 13

                                                                 Case No. 19-29382-BHL
Soc. Sec. No.    xxx-xx-7380



                                ORDER FOR CHAPTER 13 PAYMENT BY DEBTOR



    To STEPHANIE Y. BURGESS the above named debtor(s):

    IT IS ORDERED THAT:

      1. You shall pay the sum of $330.00 Monthly to the Chapter 13 Trustee within 30 days after you file your case
(NOT 30 days after you receive this notice).

        2. Payment shall be made by money order, cashiers check, certified check or equivalent, and not by personal
check or cash, and should be made payable to the Chapter 13 Trustee. INCLUDE YOUR NAME AND CHAPTER 13
CASE NUMBER WITH EACH REMITTANCE. PLEASE MAKE PAYABLE AND MAIL TO:

                                               CHAPTER 13 TRUSTEE
                                                  P.O. BOX 730
                                              MEMPHIS, TN 38101-0730

                                   or to pay electronically go to https://tfsbillpay.com

         3. This Order supersedes any previous Order for payment in this case.

Debtor(s):
STEPHANIE Y. BURGESS
4323 N. 91ST ST.
MILWAUKEE, WI 53222




                         Case 19-29382-bhl         Doc 26      Filed 11/12/19       Page 1 of 2
                                                                                             Page 2 of 2

Debtor(s) Attorney:
ESSERLAW LLC
11805 WEST HAMPTON AVENUE
MILWAUKEEWI 53225-


Chapter 13 Trustee
P.O. Box 510920
Milwaukee, WI 53203
Telephone (414) 271-3681
Fax (414) 271-9344


                                                        Trustee Issued Date: November 12, 2019
                                               #####




                      Case 19-29382-bhl   Doc 26   Filed 11/12/19    Page 2 of 2
